PER CURIAM.
Pursuant to the opinion of the Supreme Court of Florida in Dorfman v. State, Case No. 50,026, Opinion filed July 28, 1977, not yet reported, the general sentence imposed by the trial court is hereby set aside with directions that the trial judge enter an appropriate sentence in accordance with said opinion. Further, pursuant to this court’s opinion in Kurlin v. State, 302 So.2d 147 (Fla. 1st DCA 1974), the trial court is directed to give specific credit for the exact number of days that appellant spent in jail prior to imposition of sentence. It will not be necessary for appellant to be present for re-sentencing.
IT IS SO ORDERED.
RAWLS, Acting C. J., and SMITH and ERVIN, JJ., concur.